DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of the following limitations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In claim 47, “wherein one or both of the foot and leg support portions is configured for one or more of sequential compression, temperature regulation, electrical stimulation, and/or range of motion assist, of the user's foot and/or a user's leg positioned in the foot and leg support portions.”
In claim 59, “a telemetric monitoring device”
In claim 60, “one or both of the foot and leg support portions comprises an inner lining, the inner lining comprising one or more of air pockets configured to exert pressure on the user's foot and/or leg, heating elements, electrodes configured to stimulate muscles of the user's foot and/or leg, and/or sensors configured to identify and/or track muscle movement of the user's foot and/or leg.”
In claim 62, “wherein one or both of the foot and leg support portions comprises an inner lining configured for one or more of sequential compression, temperature regulation, and/or electrical stimulation, of a user's foot and/or leg positioned in the foot and leg support portions.”
In claim 66, “supplying one or more of sequential compression, temperature regulation, electrical stimulation, and/or range of motion assist, to the user's foot and/or leg.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites the limitation, “wherein the foot support portion comprises a leg cuff and the leg support portion comprises a foot cuff”.  It is unclear how the foot support portion comprises a leg cuff and the leg support portion comprises a foot cuff.  For the purposes of examination, the claim is treated as requiring the foot support portion comprises a foot cuff and the leg support portion comprises a leg cuff.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 47-50, 52, 54-57, 60-69, and 71-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bubb (GB 2460039) in view of Chen (CN 111184601).
Regarding claim 47, Bubb teaches an exercise device comprising: a foot support portion (6) comprising a foot support surface configured to support and stimulate a user's foot positioned in the foot support portion, the foot support portion being pivotably connected to a leg support portion (1) and having a neutral position relative to a pivot axis (axis through 21), the foot support portion being configured to rotate about the pivot axis in a first direction away from the neutral position and in a second direction away from the neutral position, wherein the second direction is opposite the first direction, and wherein the foot support portion is configured to rotate about the pivot axis throughout a full range of ankle flexion and extension of the user's foot, the full range of ankle flexion and extension comprising about 75 degrees of plantar flexion motion in the first direction and about 60 degrees of dorsiflexion motion in the second direction (Bubb’s device is capable of movement through these ranges); and a resistance mechanism (2) configured to exert a force on the foot support portion about the pivot axis opposite to the respective first and second directions of rotation of the foot support portion about the pivot axis. 
Bubb fails to teach one or both of the foot and leg support portions is configured for one or more of sequential compression, temperature regulation, electrical stimulation, and/or range of motion assist, of the user's foot and/or a user's leg positioned in the foot and leg support portions.
Chen teaches a lower limb exercise device comprising foot and leg support portions, wherein one or both of the foot and leg support portions is configured for one or more of sequential compression, temperature regulation, electrical stimulation, and/or range of motion assist, of the user's foot and/or a user's leg positioned in the foot and leg support portions (Chen teaches heating film 17, see attached, page 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Bubb by providing the temperature regulation taught by Chen in order to provide patient comfort, increased blood flow, and increased lymphatic drainage (see Chen, page 2).
Regarding claim 48, Bubb teaches the pivot axis is configured to coincide with a natural pivot axis of an ankle of a user of the exercise device (see Fig. 1).
Regarding claim 49, Bubb teaches the resistance mechanism is positioned at the pivot axis on only one side of the device (each resistance mechanism 2 is positioned on a single side of the device).
Regarding claim 50, Bubb teaches  the leg support portion comprises a contoured guard (3) configured to receive a shin of a user.
Regarding claim 52, Bubb teaches the resistance mechanism comprises at least one of a friction device, a spring device, and a hydraulic device (see Abstract).
Regarding claim 54, Bubb teaches the force exerted by the resistance mechanism provides a passive resistance to rotational movement of the foot support portion throughout the full range of ankle flexion and extension of the foot (the resistance mechanisms described by Bubb result in a resistance throughout the full range of motion).
Regarding claim 55, Bubb teaches an amount of the force exerted by the resistance mechanism is constant throughout an entire range of motion of the foot support portion (Bubb teaches a frictional resistance mechanism, see Abstract.  Friction resistance provides a constant force through a range of motion).
Regarding claim 56, Bubb teaches an amount of the force exerted by the resistance mechanism varies with a degree of rotation of the foot support portion (Bubb teaches a resilient and hydraulic resistance mechanisms, see Abstract.  These forms of resistance provide a variable force through a range of motion).
Regarding claim 57, Bubb teaches the exercise device is configured to exercise muscles in an ankle, foot, and/or leg of a user to increase blood circulation (Bubb’s device is capable of this use).
Regarding claim 60, Bubb in view of Chen teaches wherein one or both of the foot and leg support portions comprises an inner lining, the inner lining comprising one or more of air pockets configured to exert pressure on the user's foot and/or leg, heating elements, electrodes configured to stimulate muscles of the user's foot and/or leg, and/or sensors configured to identify and/or track muscle movement of the user's foot and/or leg (Chen teaches an inner lining comprising heating film 17).
Regarding claim 61, Bubb teaches wherein the foot support surface is configured to massage the user's foot and/or apply pressure to a sole of the user's foot, during rotation of the foot support portion about the pivot axis (Bubb’s foot support portion is strapped to the user’s foot, and therefore applies pressure to the sole).
Regarding claim 62, Bubb teaches an exercise device comprising: a foot support portion (6) comprising a foot support surface configured to support and stimulate a foot positioned in the foot support portion, the foot support portion being connected to a leg support portion (1) and configured to rotate with respect to the leg support portion throughout a full range of ankle flexion and extension of the foot positioned in the foot support portion; and a resistance mechanism (2) configured to resist rotation of the foot support portion throughout an entire range of motion of the foot support portion by exerting a constant force (Bubb teaches a frictional resistance mechanism, see Abstract.  Friction resistance provides a constant force through a range of motion) in a direction opposite to the rotation of the foot support portion.
Bubb fails to teach wherein one or both of the foot and leg support portions comprises an inner lining configured for one or more of sequential compression, temperature regulation, and/or electrical stimulation, of a user's foot and/or leg positioned in the foot and leg support portions.
Chen teaches a lower limb exercise device comprising foot and leg support portions, wherein one or both of the foot and leg support portions comprises an inner lining configured for one or more of sequential compression, temperature regulation, and/or electrical stimulation, of a user's foot and/or leg positioned in the foot and leg support portions (Chen teaches heating film 17, see attached, page 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Bubb by providing the temperature regulation taught by Chen in order to provide patient comfort, increased blood flow, and increased lymphatic drainage (see Chen, page 2).
Regarding claim 63, Bubb teaches the pivot axis is configured to coincide with a natural pivot axis of an ankle of a user of the exercise device (see Fig. 1).
Regarding claim 64, Bubb teaches an amount of the constant force exerted by the resistance mechanism may be adjusted by the user (abstract).
Regarding claim 65, Bubb teaches the full range of ankle flexion and extension comprises about 75 degrees of plantar flexion motion of the foot and about 60 degrees of dorsiflexion motion of the foot (Bubb’s device is capable of moving through this range).
Regarding claim 66, Bubb teaches a method for exercising muscles in an ankle, foot, and/or leg of a user, comprising: with a foot of the user positioned on a foot support portion (6) of an exercise device: rotating the foot support portion relative to a leg support portion (1) of the exercise device in a first direction of rotation about a pivot axis of the exercise device and against a force exerted by a resistance mechanism (2) of the exercise device in a second direction of rotation, opposite to the first direction of rotation; rotating the foot support portion relative to the leg support portion in the second direction of rotation about the pivot axis and against a force exerted by the resistance mechanism in the first direction of rotation (see Fig. 1).
Bubb fails to teach supplying one or more of sequential compression, temperature regulation, electrical stimulation, and/or range of motion assist, to the user's foot and/or leg.
Chen teaches a lower limb exercise method comprising rotating foot and leg support portions and supplying one or more of sequential compression, temperature regulation, electrical stimulation, and/or range of motion assist, to the user's foot and/or leg (Chen teaches temperature regulation via heating film 17, see attached, page 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Bubb by providing the temperature regulation taught by Chen in order to provide patient comfort, increased blood flow, and increased lymphatic drainage (see Chen, page 2).
Regarding claim 67, Bubb teaches rotating the foot support portion in the first and second directions of rotation comprises rotating the foot support portion about an axis provided by an ankle of the user, and wherein rotating the foot support portion in the first direction of rotation comprises moving the foot support portion away from the leg support portion and rotating the foot support portion in the second direction of rotation comprises moving the foot support portion toward the leg support portion (see Fig. 1).
Regarding claim 68, Bubb teaches rotating the foot support portion in the first and second directions of rotation comprises rotating the foot support portion against a passive resistance throughout a full range of ankle flexion and extension of the foot.  Bubb is silent as to the range of motion, and does not specifically disclose the full range of ankle flexion and extension comprising about 75 degrees of plantar flexion motion in the first direction of rotation and about 60 degrees of dorsiflexion motion in the second direction of rotation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the method taught by Bubb to have a full range of ankle flexion and extension comprising about 75 degrees of plantar flexion motion in the first direction of rotation and about 60 degrees of dorsiflexion motion in the second direction of rotation, as such modifications are considered mere optimization within a working range to yield predictable results which fail to distinguish over the prior art.  Further, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04 IV, A).  In the instant case, the device of Bubb would not operate differently with the claimed range of motion, as this range of motion would be suitable for the exercises disclosed by Bubb.
Regarding claim 69, Bubb teaches wherein rotating the foot support portion in the first and second directions of rotation comprises rotating the foot support portion against a constant force (Bubb teaches a frictional resistance mechanism, see Abstract.  Friction resistance provides a constant force through a range of motion).
Regarding claim 71, Bubb teaches wherein rotating the foot support portion in the first and second directions of rotation increases blood flow velocity through a popliteal vein of the user compared to a resting level of blood flow velocity through the popliteal vein of the user (This is considered to be an inherent result of the disclosed method.  The claim recites a purported result of the method, not a method step.  Because Bubb teaches the claimed method, Bubb is also considered to achieve the same result).
Regarding claim 72, Bubb teaches wherein rotating the foot support portion in the first and second directions of rotation increases the blood flow velocity by about 168 percent compared to the resting level of blood flow velocity (This is considered to be an inherent result of the disclosed method.  The claim recites a purported result of the method, not a method step.  Because Bubb teaches the claimed method, Bubb is also considered to achieve the same result).
Regarding claim 73, Bubb in view of Chen teaches supplying the one or more of sequential compression, temperature regulation, electrical stimulation, and/or range of motion assist, to the user's foot and/or leg while rotating the foot support portion in the first and second directions of rotation (Chen teaches supplying temperature regulation during use of the device).

Claim(s) 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bubb (GB 2460039) in view of Chen (CN 111184601) as applied to claim 47 above, and further in view of Bastow (US 5,215,508).
Bubb teaches the foot support portion comprises a foot cuff  (foot strap 3) and the leg support portion comprises a leg cuff (leg strap 3, the foot cuff and the leg cuff each being made from a soft material (padding 8).  Bubb fails to teach the leg cuff and foot cuff connected to each other via a heel cup positioned between the foot cuff and the leg cuff. Bastow teaches a lower leg exerciser comprising a foot cuff (15), connected to a leg cuff (13) via a heel cup (1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Bubb by providing a heel cup, as taught by Bastow, in order to provide secure and proper positioning of the device on the user’s foot.

Claim(s) 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bubb (GB 2460039) in view of Chen (CN 111184601) as applied to claim 52 above, and further in view of Marshall (US 4,779,866).
Bubb teaches a friction resistance device (abstract), but fails to teach the friction device comprises an assembly of stacked washers.  Marshall teaches an exercise device comprising a friction device, wherein the friction device comprises an assembly of stacked washers, including a tabbed drag (44) washer sandwiched between a pair of keyed drag washers (29), and a wave spring (46) configured to assist with modulation of a pressure applied to the assembly of stacked washers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Bubb by providing the friction device taught by Marshall in order to provide an easily adjustable resistance device.

Claim(s) 58-59 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bubb (GB 2460039) in view of Chen (CN 111184601) as applied to claims 47 and 70 above, and further in view of Kasner (US 2016/0256732).
Bubb fails to teach racking a number of repetitions made by the foot support portion via a compliance monitoring device and transmitting data related to the user to a remote location via a telemetric monitoring device.  Kasner teaches an exercise device comprising a compliance monitoring device, the compliance monitoring device being configured to track a number of repetitions and a telemetric monitoring device, the telemetric monitoring device being configured to transmit data to a remote location [0066]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Bubb by providing the compliance monitoring and telemetric device taught by Kasner in order to allow the user to track their exercise sessions and progress.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784